DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 8, 10, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashi et al. (US 2005/0071920 A1)(Higashi).
Regarding claim 1, Higashi discloses a receptacle (14) for holding objects which comprises a walling (42) made of a flexible material, wherein the walling (42) encompasses an inner chamber (Figs. 3 and 4), wherein the walling has an opening (closable by 34) through which the inner chamber is accessible, the walling (42) can be turned inside out through the opening from a first state into a second state, a textile fabric (30/12) is attached to the walling (42) which is outside of the inner chamber in a first state (Fig. 4) and is disposed inside of the inner chamber in the second state (Fig. 3) wherein the textile fabric is arranged on the walling such that an intermediate space between the walling and the textile fabric (to the degree that there is space between layers 30 and 42 around where they are sewn together around their edges) is formed 
Regarding claim 3, Higashi discloses the walling (42) comprises a first surface (Fig. 2 noting the portions of 42 facing out) and a second surface (Fig. 2, noting the surface of 42 facing into the pocket), the first surface faces away from the inner chamber in a first state (Fig. 2) and faces the inner chamber (Fig. 4) in a second state, the second surface faces the inner chamber in the first state (Fig. 2) and faces away from the inner chamber in the second state (Fig. 4), and the textile fabric (30/12) is attached to the first surface (Fig. 2).
Regarding claim 4, Higashi discloses the opening can be opened and closed by means of a first closing device (34).
Regarding claim 5, Higashi discloses the textile fabric (30/12) is implemented as an absorbent textile cloth (Paragraph 0008).
Regarding claim 7, Higashi discloses that numerous pockets (noting 84, 86, and paragraph 0016) for carrying objects are arranged on the walling (via attachment to the fabric portion).
Regarding claim 8, Higashi discloses the pockets (84/86) can be opened and closed by means of a closing device (Paragraph 0053).
Regarding claim 10, Higashi discloses at least one of the pockets (84/86) is implemented as a cell phone pocket for holding a mobile telephone (to the degree that the pocket is structurally capable of holding a properly sized and shaped mobile telephone).

Regarding claim 14, Higashi discloses a shoulder strap (44/46, to the degree that it can be placed over a wearer’s shoulder) is attached to the walling (12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2005/0071920 A1)(Higashi) in view of Margalit (US 2013/0125307 A1).
Regarding claim 6, modified Higashi does not specifically disclose that one or more anti-slip regions with slip-reducing qualities are disposed on the textile fabric.
Margalit teaches the ability to have a portable bag and towel including one or more anti-slip regions with slip-reducing qualities are disposed on the textile fabric (Paragraph 0037).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Higashi and include one or more portions of anti-slip regions to the textile fabric portion in order to help the device provide a secure attachment to flooring in a case where the towel is placed on the ground as suggested .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2005/0071920 A1)(Higashi) in view of Kouts (US 2006/0105137 A1).
Regarding claim 9, Higashi does not specifically disclose an attachment flap for attaching objects is disposed on the walling and/or in at least one of the pockets.
Kouts teaches the ability to have a similar carry bag having a walling including attachment flaps (21) for attaching objects onto the walling.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Higashi and add attachment flaps in order to attach items to the walling thereby allowing for the user to place a different surface or lining, or to allow the portion to be detached from the walling such that it could be washed separately.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2005/0071920 A1)(Higashi) in view of Christie (US 2008/0023284 A1).
Regarding claim 11, Higashi does not specifically disclose the cell phone pocket comprises a mesh fabric that allows the mobile telephone to be operated.
Christie teaches the ability to have a device including pockets whereby the pocket comprises a mesh fabric (40) that allows the mobile telephone to be operated (Paragraph 0037).
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2005/0071920 A1)(Higashi) in view of Landay (US 2007/0122066 A1).
Regarding claim 13, Higashi does not specifically disclose the attachment sections include one or more magnets.
Landay teaches the ability to replace buckles with magnets (Paragraph 0105).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Higashi and replace the attachment sections of the straps and/or the buckles with magnets because such a change would require a mere choice of one known attachment device for another and would have yielded predictable results.

Response to Arguments
Applicant's arguments filed 9 December 2021 have been fully considered but they are not persuasive. 
Applicant argue that Higashi fails to teach or suggest an opening in which the walling has an opening through which the inner chamber is accessible, and the walling can be turned inside out through the opening from a first state into a second state. 
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., the U-shaped attachment line, and hood-like form created) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further the claim 1 requires an intermediate space between the walling and is formed outside the inner chamber in the second state. Higashi is believed to contain such an intermediate space. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.T.T./           Examiner, Art Unit 3734   

/JES F PASCUA/           Primary Examiner, Art Unit 3734